 

Exhibit 10.58

 

EXECUTION COPY

AMENDMENT NO. 19 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS  AMENDMENT  NO. 19  TO  RECEIVABLES  PURCHASE AGREEMENT (this “Amendment”),
dated as of November 30, 2018, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”), WORTHINGTON
INDUSTRIES, INC., an Ohio corporation, as Servicer (the “Servicer”), THE MEMBERS
OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as
defined below) (each, a “Purchaser Group” and collectively, the “Purchaser
Groups”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”).

RECITALS

WHEREAS, the Seller, the Servicer, each member of each of the Purchaser Groups
and the Administrator are parties to the Receivables Purchase Agreement, dated
as of November 30, 2000 (as amended, supplemented or otherwise modified through
the date hereof, the “Agreement”);

WHEREAS, concurrently herewith, Worthington Torch, LLC (the “Released
Originator”), the Remaining Originators and the Seller are entering into that
certain Amendment No. 9 to Purchase and Sale Agreement (the “Sale Agreement
Amendment”), dated as of the date hereof;

WHEREAS, concurrently herewith, the Released Originator and Worthington
Cylinders Corporation are entering into a separate Assignment Agreement with the
Seller (each, an “Assignment Agreement” and collectively, the “Assignment
Agreements”), dated as of the date hereof; and

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2.Amendments to Agreement. The Agreement is hereby amended to reflect the marked
pages of the Agreement attached hereto as Exhibit A.

3.Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a)Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b)Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and

 

730409855 00691175

--------------------------------------------------------------------------------

 

(c)No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.

(d)Borrowing Base. Immediately after giving effect to this Amendment, the Sale
Agreement Amendment and the Assignment Agreements, the Aggregate Investment plus
the Total Reserves on the date hereof will not exceed the Net Receivables Pool
Balance on the date hereof.

4.Consent. Each of the parties hereto hereby (i) consents to the execution,
delivery and performance of the Sale Agreement Amendment, each Assignment
Agreement and each of the other documents, instruments and agreements referenced
in Section 6 of this Amendment and (ii) waives any notice requirement set forth
in the Agreement or any other Transaction Document as a prerequisite or
condition precedent to the effectiveness of any such document, instrument or
agreement.

5.Effect of Amendment. All provisions of the Agreement, including as expressly
amended and modified by this Amendment, shall remain in full force and effect
and are hereby ratified. After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Agreement shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.

6.Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of counterparts of: (i) this Amendment, (ii)
the Sale Agreement Amendment, (iii) each Assignment Agreement, and (iv) such
other documents, instruments and agreements reasonably requested by the
Administrator prior to the date hereof.

7.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.

8.Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

 

730409855 00691175

2

 

--------------------------------------------------------------------------------

 

9.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

10.Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

730409855 00691175

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES

CORPORATION, as Seller

 

 

By:

/s/ Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

 

WORTHINGTON INDUSTRIES, INC.,

as Servicer

 

 

By:

/s/ Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser Agent and a Related Committed

Purchaser

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

730409855 00691175

S-1

Amendment No. 19 to Receivables

Purchase Agreement (Worthington)

 

--------------------------------------------------------------------------------

 

Exhibit A

[Amendments to the Receivables Purchase Agreement]

 

 

730409855 00691175

Exhibit A

Amendment No. 19 to Receivables

Purchase Agreement (Worthington)

 

--------------------------------------------------------------------------------

 

Exhibit A to Amendment No. 19 dated November 30, 2018

 

 

 

 

 

 

RECEIVABLES PURCHASE AGREEMENT

 

 

dated as of November 30, 2000

 

 

among

 

 

WORTHINGTON RECEIVABLES CORPORATION,

 

 

WORTHINGTON INDUSTRIES, INC.,

as Servicer

 

 

THE MEMBERS OF VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY HERETO

 

 

and

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

 

 

 

 

 

 

 

730468638 00691175

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

WORTHINGTON RECEIVABLES CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Address:

 

 

 

Worthington Receivables Corporation

1205 Dearborn Drive

Columbus, Ohio 43085

 

 

 

Attention: Marcus Rogier

Telephone: (614) 840-4663

Facsimile: (614) 438-7508

 

 

WORTHINGTON INDUSTRIES, INC., as Servicer

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Address:

 

 

 

Worthington Industries, Inc.

200 Old Wilson Bridge Road

Worthington, Ohio 43085

 

 

 

Attention: Marcus Rogier

Telephone: (614) 840-4663

Facsimile: (614) 438-7508

 

 

 

730468638 00691175

S-1

 

--------------------------------------------------------------------------------

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of Worthington in effect on the date of the Agreement and described in Schedule
I to the Agreement, as modified in compliance with the Agreement.

“Current Days’ Sales Outstanding” means, for any calendar month, an amount
computed as of the last day of such calendar month equal to: (a) the average of
the Outstanding Balance of all Pool Receivables that are not passed their
respective due date as of the last day of most recent three calendar months
divided by (b)(i) the average of the aggregate credit sales made by the
Originators during most recent three calendar months divided by (ii) 90.

“Cut-off Date” has the meaning set forth in the Sale Agreement.

“Cylinders” means Worthington Cylinders Corporation, an Ohio corporation.

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d).

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month
excluding Ineligible Elimination Amounts, by (b)(i) at all times during which
the Current Days’ Sales Outstanding is less than or equal to 40, the aggregate
credit sales made by the Originators during the month that is five months before
such month and (ii) at all other times, the aggregate credit sales made by the
Originators during the month that is six months before such month.

“Defaulted Receivable” means a Receivable:

(a)as to which any payment, or part thereof, remains unpaid for more than 120
days, in each case from the due date for such payment, or

(b)without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, (ii) that has been
charged-off as uncollectible or (iii) that should have been charged-off as
uncollectible pursuant to the Credit and Collection Policy.

The “Outstanding Balance” of any Defaulted Receivable shall be determined
without regard to any credit memos or credit balances.

(B)the “fair value” of an asset shall be the amount which may be realized within
a reasonable time either through collection or sale of such asset at its regular
market value;

 

730468638 00691175

I-19

 

--------------------------------------------------------------------------------

 

(C)the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to Purchase such asset under ordinary selling conditions;
and

(D)the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

“Specifically Reserved Dilution Amount” means, for any calendar month, the sum
of the amounts reserved in the balance sheet of each Originator for (i) volume
rebates and (ii) potential credits relating to the voluntary recall announced by
the Servicer in a public filing on January 10, 2012.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Steel Surcharge Receivable” means a Receivable, the Originators of which are
The Worthington Steel Company, a Delaware corporation, The Worthington Steel
Company, an Ohio corporation, Worthington Steel Company of Decatur, L.L.C., an
Alabama limited liability company, Worthington Steel of Michigan, Inc., a
Michigan corporation, WSC Acquisition, LLC, an Ohio Limited liability company,
or The Worthington Steel Company, LLC, an Ohio limited liability company, which
is associated with surcharges for coke shortages, utilities, fuel, freight and
other costs from vendors of such Originators.

“Subject Collections” means, with respect to any Subject Receivable: (a) all
funds that are received by a Subject Worthington Affiliate or Cylinders, in
payment of any amounts owed in respect of such Subject Receivable (including
purchase price, finance charges, interest and all other charges), or applied to
amounts owed in respect of such Subject Receivable (including insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related obligor or any other Person directly or
indirectly liable for the payment of such Subject Receivable and available to be
applied thereon) and (b) all other proceeds of such Subject Receivable.

“Subject Facility” means Cylinders’ facility located in Mount Orab, Ohio.

“Subject Receivable” means (a) any indebtedness and other obligations owed to
any Subject Worthington Affiliate, arising in connection with the sale of goods
or for services rendered, and includes, without limitation, the obligation to
pay any finance charges, fees and other charges with respect thereto or (b) any
indebtedness and other obligations owed to Cylinders, arising in connection with
the sale of goods or for services rendered through the Subject Facility, and
includes, without limitation, the obligation to pay any finance charges, fees
and other charges with respect thereto; provided, however, that Subject
Receivable shall exclude (i) all Pool Receivables and (ii) all Excluded
Receivables.

“Subject Worthington Affiliate” means (a) AMTROL, Inc. a Rhode Island
corporation, and (b) Worthington Torch, LLC, an Ohio limited liability company.

 

 

730468638 00691175

I-19

 

--------------------------------------------------------------------------------

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

“Termination Event” has the meaning specified in Exhibit V to the Agreement.
“Termination Fee” means, for any Yield Period, with respect to any Purchaser,
the amount, if any, by which: (a) the additional Discount related to such
Purchaser’s Investment (calculated without taking into account any Termination
Fee or any shortened duration of such Yield Period) that would have accrued
during such Yield Period on the reductions of Investment relating to such Yield
Period had such reductions not been made, exceeds (b) the income, if any,
received by such Purchaser from investing the proceeds of such reductions of
Investment, as determined by the such Purchaser’s Purchaser Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.

“Total Reserves” means, at any time, the sum of the Yield Reserve and the
greater of (a) the sum of the Loss Reserve and the Dilution Reserve, or (b) the
sum of the Concentration Reserve and the Dilution Component Reserve.

“Transaction Documents” means the Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Sale Agreement and all other certificates,
instruments, UCC financing statements, reports, notices, agreements and
documents executed or delivered under or in connection with any of the
foregoing, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the Agreement.

“Transfer Supplement” has the respective meanings set forth in Sections 6.3(c)
and 6.3(e).

“Turnover Rate” means, for any calendar month, an amount computed as of the last
day of such calendar month equal to: (a) the average of the Outstanding Balance
of all Pool Receivables as of the last day of such calendar month, divided by
(b) the quotient of (i) the aggregate credit sales made by the Originators
during the three calendar months ended on the last day of such calendar month,
divided by (ii) 3.

 

730468638 00691175

I-20

 